Case: 5:19-cr-00010-JMH-MAS Doc #: 39 Filed: 02/06/19 Page: 1 of 1 - Page ID#: 192



                                                                       Eastern District of Kentucky
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                                                                               Fl LED
                            CENTRAL DIVISION                                 FEB - 6 2019
                               LEXINGTON
                                                                                 AT LEXINGTON
                                                                               ROBERT R. CARR
CRIMINAL ACTION NO. 5:19-CR-10-S-JMH-MAS                                   CLERK U.S. DISTRICT COURT



UNITED STATES OF AMERICA                                                   PLAINTIFF


v.                       MOTION OF UNITED STATES
                         FOR ISSUANCE OF SUMMONS

ANDREW GILBERT YBARRA II                                             DEFENDANT
    aka POL TERGEISTER, and
    aka PRINCE.ADAMS
                                      * * * * *
      The United States moves for the issuance of summons for the presence of the

Defendant, ANDREW GILBERT YBARRA II, to answer the felony charges returned by

the Grand Jury on February 6, 2019.

                                        Respectfully submitted,


                                        ROBERT M. DUNCAN, JR.
                                        UNITED STATES ATTORNEY


                                      By:&~
                                        Assistant United States Attorney
                                        260 W. Vine Street, Suite 300
                                        Lexington, Kentucky 40507-1612
                                        (859) 685-4885
                                        FAX (859) 233-2747
                                        Kathryn.Anderson@usdoj.gov
